Jf onrtlj Court of
                                    jj3>an Slittomo,

                                        September 09. 2013


                                       No. 04-13-0021 I-CV


                                           Joshua Jacobs.
                                              Appellant


                                                  v.



                                      [ [user Construction. Inc..
                                              Appellee


                                    Trial Court Case No. 12540B


                                          O R I) K R

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that orai argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. Al'P. P. 39.8. Therefore, all requests for oral
argument arc denied, and the cause is advanced for ON BRIEFS submission on Tuesday,
October 08. 2013. to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parties will be notified of the Court's decision in this appeal in accordance with
Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of ibis order.


       It is so ORDERED on Monday. September 09. 2013.




                                                               Catherine) Stone. Chief Justice

       IN WITNESS WHFRF.OF. I have hereunto set my hand and ttffixed the seal <
court on this Monday. September 09. 2013.




                                                               trC-il h I' nolle. C erk